DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Pat. Pub. No. 2016/0373270) in view of Thomas et al (US Pat. Pub. No. 2013/0227647)



Regarding claim 1, Yang et al discloses an electronic device [paragraph 57, terminal device] comprising: a communication module; a processor electrically connected to the communication module; and a memory electrically connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to: when the connection information of the second electronic device for the first network is received, make a connection to the first network on the basis of the received connection information of the second electronic device for the first network (see at least claim 1 and paragraph 95 network connection of home appliance; connects to access point based on authentication key and identification).  
Yang et al fails to explicitly disclose make a connection to a first network and when the connection to the first network is interrupted, send, to a second electronic device, a request for connection information of the second electronic device for the first network.  However, in the same field of endeavor, Thomas et al discloses make a connection to a first network; when the connection to the first network is interrupted, send, to a second electronic device, a request for connection information of the second electronic device for the first network (see at least fig. 3 and paragraph 31 requests for network access information; paragraph 32 provides the access information to the electronic device 14).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Thomas et al into the system of Yang et al as for purpose of other electronic device receiving access information via peer-to-peer link using the secure communication.
Regarding claim 2, Yang et al, modified by Thomas et al, Thomas et al discloses the electronic device is connected to the second electronic device via first communication.  
Regarding claim 3, Yang et al, modified by Thomas et al, Yang et al discloses the connection information of the second electronic device for the first network comprises connection information for the first network to which the second electronic device is being connected, or connection information for the first network to which the second electronic device has previously been connected (see at least paragraph 53).  
 Regarding claim 6, Yang et al, modified by Thomas et al, Yang et al discloses the instructions, which cause the processor to: when the connection to the first network is interrupted, deliver notification for notifying of interruption of the connection to the first network, to the second electronic device via the first communication; receive the connection information of the second electronic device for the first network, as a response to the notification; and make a connection to the first network on the basis of the connection information of the second electronic device for the first network, are stored (see at least claim 1 and paragraph 95.  
Regarding claim 7, Yang et al, modified by Thomas et al, Yang et al discloses the second electronic device determines whether the electronic device is a pre-registered sub-device, and performs the first communication with the electronic device when the electronic device is the pre-registered sub- device(see at least claim 1 and paragraph 95.  
Regarding claim 8, Yang et al discloses a method for connecting to a network by an electronic device [paragraph 57, terminal device], the method comprising: receiving the connection information of the second electronic device for the first network; and making a connection to the first network on the basis of the connection information of the second electronic device for the first network (see at least claim 1 and paragraph 95 network connection of home appliance; connects to access point based on authentication key and identification).  
Yang et al fails to explicitly disclose making a connection to a first network; when the connection to the first network is interrupted, sending, to a second electronic device, a request for connection information of the second electronic device for the first network;.  However, in the same field of endeavor, Thomas et al discloses making a connection to a first network; when the connection to the first network is interrupted, sending, to a second electronic device, a request for connection information of the second electronic device for the first network; (see at least fig. 3 and paragraph 31 requests for network access information; paragraph 32 provides the access information to the electronic device 14).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Thomas et al into the system of Yang et al as for purpose of other electronic device receiving access information via peer-to-peer link using the secure communication.
Regarding claim 9-10 and 14-15, see above rejection claims 2-3, 6 and 7.
Allowable Subject Matter
Claims 4-5 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Kang et al (US Pat. Pub. No. 2015/0103708) directed toward establishing a first communication link using the first communication method after receiving a connection request with regard to the first communication method from another device receiving the packet.
Elliott et al (US Pat. Pub. No. 2018/0027433) directed toward restoration of network access.
Lee et al (US Pat. Pub. No. 2015/0139025) directed toward connection of smart appliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642